O R D E R
This 28th day of May 2015, upon consideration of the appellant’s
opening brief, the State’s motion to afﬁrm, and the record below, it appears

to the Court that:

entence. He argued that his life sentence is illegal because

he was convicted of the nonexistent crime of attempted felony murder.3 The

Superior Court denied Ward’s motion because it was untimely and repetitive
and because his sentence was appropriate. This appeal followed.

(4) In his opening brief on appeal, Ward again asserts that his

sentence is illegal because he was convicted of attempted felony murder,

which is not a recognized crime in Delaware.4 He also contends that the

Superior Court erred in concluding that his motion was untimely because